Citation Nr: 1529310	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION


The Veteran served on active duty from July 1977 to July 1980.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2015 written arguments, the Veteran's representative appeared to raise claims of entitlement to service connection for a cervical spine disability, neuropathy and radiculopathy of the upper extremities, headaches, and a foot disability.  He also alleged "shortcomings" in an April 2014 rating decision which denied service connection for posttraumatic stress disorder (PTSD), stating that the rating decision contained "so many uncontestable errors of fact and law so as to merit its withdrawal and reversal."  The Board interprets this statement as a request for revision of the April 2014 rating decision denying service connection for PTSD on the grounds of clear and unmistakable error.  These matters have not yet been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a right shoulder disorder.  He claims that during basic training or AIT, he sustained various injuries after he was attacked and thrown through a plate glass door, including a right shoulder injury.  He claims that he now experiences constant pain in his right shoulder.  

The Veteran's service treatment records show that in October 1977, he was treated for lacerations of the left forearm after he had been chasing someone and ran his arm through a glass window.  No complaints or findings of a right shoulder injury, however, were recorded at that time.  Indeed, the Veteran's service treatment records are entirely silent for complaints or abnormalities pertaining to the right shoulder.  

In support of his claim of service connection for a right shoulder disorder, however, the Veteran has submitted statements from two individuals with whom he served.  These individuals both indicated that they recalled that the Veteran had complained of shoulder pain on numerous occasions during active duty, had been given a physical profile because of his shoulder disability, and had attended many medical appointments for his shoulder at the medical center at Fort Ord where they had been stationed.  

The post-service record on appeal contains VA clinical records showing that the Veteran has received treatment for right shoulder pain.  X-ray studies of the right shoulder performed in January 2009 were normal.  In September 2009, the Veteran's physician diagnosed "shoulder pain with degenerative disease seen on MRI and possible [cervical] canal stenosis."  The record on appeal does not contain a report of a shoulder MRI, although it does contain reports of an MRI of the cervical and thoracic spine.  It is unclear whether the physician's diagnosis indicates degenerative disease in the shoulder itself or whether the examiner is suggesting that the Veteran has referred right shoulder pain as a result of cervical stenosis.  

Given the available record on appeal, the Board finds that additional evidentiary development is necessary, to include obtaining a VA medical examination to clarify the etiology of any current right shoulder disorder.  

Finally, the Board notes that since the RO last reviewed this claim in the January 2011 Statement of the Case, additional pertinent evidence has been associated with the record, including statements from the Veteran regarding his claimed injury and service personnel records.  Absent a waiver from the Veteran, this evidence must be reviewed by the RO.  38 C.F.R. § 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or other appropriate repository of records and ascertain whether there are any additional service treatment and personnel records pertaining to the Veteran, to include any additional clinical records associated with treatment for a right shoulder disability at the Fort Ord Medical Center in October 1977.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts must be documented in the record.

2.  Obtain any additional records from the Miami VA Medical Center (VAMC) for the period from January 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts must be documented in the record.

3.  After the above development is completed, afford the Veteran a VA medical examination for the purpose of addressing the etiology of any current right shoulder disorder.  Access to the paper and electronic VA claims files must be made available to the examiner in connection with the examination.  A complete explanation is requested for any opinion expressed.

Based on an examination and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability identified on examination is causally related to the Veteran's active service or any incident therein, including the October 1977 glass window incident and the Veteran's alleged symptoms thereafter.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

